Order entered January 2, 2013




                                              In The
                                     Court of Rppeato
                           fifth rii5tritt of TECexa at         )11.4 atfa55

                                       No. 05-12-01084-CR

                             ANDRE DJUNA HUBERT, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F11-60671-M

                                            ORDER
       We GRANT Official Court Reporter Belinda G. Baraka's December 22, 2012 request for

an extension of time to file the reporter's record. The reporter's record shall be due on or before

January 31, 2013.

                                                       /s/ LANA MYERS
                                                             JUSTICE